Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	The argument “It would not be an undue burden to search additional species of the catalyst metal, such as those recited in claim 1, especially since no species election was made before. Withdrawal of the species election is respectfully requested” is not persuasive since after the non-final office action, applicants amend by adding new claims for each of these species originally claimed in a Markush group. Therefore, rejecting each of these new added claims with each specific species requires different searches for each specific species with different rejections.
	The argument “Wollrab does not teach suggest that the catalyst should contain copper. It only suggests that the catalyst should be copper free. Given this teaching, one of skill in the art would be inclined not to include copper, rather than to include copper” is not persuasive since as discussed in the previous office action, although Wollrab does not teach the catalyst should or must contain copper, Wollrab teaches clearly that the catalyst may have copper even as an amount considered as a “substantially free” amount. Applicants does not claim any specific amount of copper in the catalyst. Therefore, the difference between the amount of copper present in the catalyst used in the claimed system and the one of the Wollrab system cannot be identified. If so, they are similar. 
	The argument that “Furthermore, there is no deficiency in Wollrab that adding copper would address. It is respectfully submitted that the alleged teaching to use of copper is unsupported by any objective evidence, and does not fulfill any need shown by Wollrab. It is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THUAN D DANG/Primary Examiner, Art Unit 1772